DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The Applicant's election with traverse of Species B in the reply filed on 01 February 2022 is acknowledged.  The traversal is on the grounds that Claims 2-5 should be examined together with elected Species B, because the subject matter of the claims are encompassed by Species B (see page 2 of Response).  The Examiner agrees with these arguments, and Claims 2-18, directed to Species B, are presently under consideration. 
Claims 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species C, there being no allowable generic or linking claim. The Applicant provided no additional arguments with respect to Claims 19-21 or Species C. The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 16 is objected to because of the following informalities:  the claim recites “0.004 inches and 0.012.” It appears that this limitation is missing the word “inches” after “0.012”.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 3 and 5-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 6, the claim recites “the tube” in Line 9. There is lack of antecedent basis for this limitation in the claim. For purposes of examination, the Examiner is interpreting this limitation to be “a tube”. Appropriate correction or clarification is required. Claims 7-18 are rejected for depending on Claim 6. 
Regarding Claim 10, the claim recites “the distal tab” in Line 2. There is lack of antecedent basis for this limitation in the claim. For purposes of examination, the Examiner is interpreting this limitation to be “a distal tab”. Appropriate correction or clarification is required.
Regarding Claims 7-11, 13, 14, 17, and 18, the claims recite “the system”. There is lack of antecedent basis for these limitations in the claims. For purposes of examination, the Examiner is interpreting these limitations to be “the electrode 
Regarding Claims 3 and 5, the claims recite “the system”. There is lack of antecedent basis for these limitations in the claims. For purposes of examination, the Examiner is interpreting these limitations to be “the electrode assembly” as recited in Claim 2 (from which these claims depend). Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6, 8, 9, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swanson (US Patent No. 8,271,099).
Regarding Claim 6, Swanson discloses an electrode assembly (Abstract, Col. 2, Lines 44-65) configured to be coupled to an expandable structure (Col. 3, Lines 52-66, 
the first insulating layer and the second insulating layer forming a channel (electrodes 110, 130, [218, 220, 322, 324, 422, 424, 426], and conducting elements 112 in channels between layers, Figs. 1a-c, [Figs. 2, 3, 4]; Col. 5, Lines 3-42, Col. 7, Lines 10-45, Col. 8, Lines 42-60, Col. 10, Lines 20-28; Claims 6, 8); 
a plurality of electrodes (110, 130, [218, 220, 322, 324, 422, 424, 426], Figs. 1a-c, [Figs. 2, 3, 4]) in the channel between the first insulating layer and the second insulating layer (electrodes 110, 130, [218, 220, 322, 324, 422, 424, 426], and conducting elements 112 in channels between layers, Figs. 1a-c, [Figs. 2, 3, 4]; Col. 5, Lines 3-42, Col. 7, Lines 10-45, Col. 8, Lines 42-60, Col. 10, Lines 20-28), each electrode of the plurality of electrodes having an active side uncovered by the second insulating layer (exposed electrodes to provide stimulation, 110, 130, [218, 220, 322, 324, 422, 424, 426], Figs. 1a-c, [Figs. 2, 3, 4]); 
and a plurality of conductors (conducting elements 112 in channels between layers, Figs. 1a-c, [Figs. 2, 3, 4]; Col. 4, Lines 4-15, Col. 5, Lines 35-55, Col. 15, Lines 30-65) extending through a tube (tube 103, Figs. 1a-b; 804, Fig. 8B; Col. 4, Lines 4-15; Col. 15, Lines 30-65) and in the channel (conducting elements 112 in channels between layers, Figs. 1a-c, [Figs. 2, 3, 4]; Col. 5, Lines 3-42, Col. 7, Lines 10-45, Col. 8, Lines 42-60, Col. 10, Lines 20-28), each one of the plurality of conductors (112, Fig. 1a-c) 
Regarding Claims 8 and 13, Swanson discloses the electrode assembly wherein each of the active sides of the plurality of electrodes (exposed electrodes to provide stimulation, 110, 130, [218, 220, 322, 324, 422, 424, 426], Figs. 1a-c, [Figs. 2, 3, 4]) comprises an obround shape comprising: a first semicircular portion; a second semicircular portion; and a rectangular portion longitudinally between the first semicircular portion and the second semicircular portion (see example Fig. 1c annotated below, electrodes comprise obround shape. See also electrodes 218, 220, 322, 324, 422, 424, 426 in Figs. 2, 3, 4).  

    PNG
    media_image1.png
    588
    635
    media_image1.png
    Greyscale

Regarding Claims 9 and 11, Swanson discloses the electrode assembly wherein each electrode of the plurality of electrodes comprises a proximal or distal tab (132, .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 7, 10, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson in view of Cross (US Publication No. 2005/0004638).
Regarding Claim 7, Swanson discloses the electrode assembly further wherein a plurality of conductors (conducting elements 112 in channels between layers, Figs. 1a-c, [Figs. 2, 3, 4]) extending through a tube (tube 103, Figs. 1a-b; 804, Fig. 8B; Col. 4, Lines 4-15; Col. 15, Lines 30-65) and in the channel (conducting elements 112 in channels between layers, Figs. 1a-c, [Figs. 2, 3, 4], Col. 5, Lines 3-42, Col. 7, Lines 10-
Regarding Claims 10 and 17, Swanson discloses the electrode assembly further wherein each electrode of the plurality of electrodes comprises a distal tab (132, 134, branching off portions of electrodes, may be considered proximal or distal direction, Fig. 1c, Col. 6, Lines 1-5), wherein each one of the plurality of conductors (112, Fig. 1a-c) is electrically connected to a side of the distal tab of one electrode of the plurality of electrodes (110, 130, [218, 220, 322, 324, 422, 424, 426], Figs. 1a-c, [Figs. 2, 3, 4]),
 and wherein each of the active sides of the plurality of electrodes (110, 130, [218, 220, 322, 324, 422, 424, 426], Figs. 1a-c, [Figs. 2, 3, 4]) comprises an obround shape comprising: a first semicircular portion; a second semicircular portion; and a rectangular portion longitudinally between the first semicircular portion and the second semicircular In re Japikse, 86 USPQ 70.
Regarding Claim 14, Swanson discloses the electrode assembly wherein each of the active sides of the plurality of electrodes (110, 130, [218, 220, 322, 324, 422, 424, 426], Figs. 1a-c, [Figs. 2, 3, 4]) comprises an obround shape comprising: a first semicircular portion; a second semicircular portion; and a rectangular portion 

    PNG
    media_image1.png
    588
    635
    media_image1.png
    Greyscale

Furthermore, Cross also teaches an electrode assembly to apply electrical neurostimulation (Abstract) comprising at least first and second insulating layers (74, 76, Figs. 18-19, Paragraphs 0069-0070) wherein the electrodes (66, Figs. 6, 7, 8, 14) comprise an obround shape comprising: a first semicircular portion; a second semicircular portion; and a rectangular portion longitudinally between the first semicircular portion and the second semicircular portion (see Fig. 6 section of Cross reproduced below, with obround electrodes 66. See also Figs. 7, 8, 14).


    PNG
    media_image2.png
    168
    240
    media_image2.png
    Greyscale
Fig. 6
However, although it appears from the figures that the obround electrodes shown in both Swanson and Cross may have a ratio of a length of the rectangular portion to a diameter of the first and second semicircular portions of approximately between 1:3 and 3:1, neither Swanson nor Cross explicitly disclose wherein the electrodes have a ratio of a length of the rectangular portion to a diameter of the first and second semicircular portions to be particularly between 1:3 and 3:1. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the shape of the obround electrodes in the electrode assembly disclosed by Swanson and Cross in combination to have a ratio of a length of the rectangular portion to a diameter of the first and second semicircular portions to be particularly between 1:3 and 3:1, in order to adapt the electrodes for stimulation of particular target areas of tissue, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding Claim 15, Swanson discloses the electrode assembly further wherein at least one of the first insulating layer and the second insulating layer has a “low durometer” (i.e. shore hardness) and comprises a material such as silicone urethane copolymer (Col. 5, Lines 3-13), which are known in the art to have a wide range of 
Regarding Claim 16, Swanson discloses the electrode assembly further wherein the first insulating layer and the second insulating layer (Col. 5, Lines 3-42, Col. 7, Lines 10-45, Col. 8, Lines 42-60, Col. 10, Lines 20-28; Claims 6, 8) have a collectively small thickness based on the desired application (Col. 4, Lines 4-35, Col. 10, Lines 1-10), wherein a layer may be 0.001-0.002 inches thick (Col. 5, Lines 3-25). Furthermore, Cross also teaches wherein the thickness of the layered structure is approximately 0.04 inches (Paragraph 0059). However, neither Swanson nor Cross explicitly discloses wherein the first insulating layer and the second insulating layer have a collective thickness between 0.004 inches and 0.012 inches.  Nonetheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding Claim 18, Swanson discloses the electrode assembly further wherein each of the active sides of the plurality of electrodes (110, 130, [218, 220, 322, 324, 422, 424, 426], Figs. 1a-c, [Figs. 2, 3, 4]) comprises an obround shape comprising: a first semicircular portion; a second semicircular portion; and a rectangular portion longitudinally between the first semicircular portion and the second semicircular portion (see example Fig. 1c annotated above, electrodes comprise obround shape. See also electrodes 218, 220, 322, 324, 422, 424, 426 in Figs. 2, 3, 4).  
Furthermore, Swanson discloses the electrode assembly further wherein at least one of the first insulating layer and the second insulating layer has a “low durometer” (i.e. shore hardness) and comprises a material such as silicone urethane copolymer (Col. 5, Lines 3-13), which are known in the art to have a wide range of shore hardness levels. Furthermore, Cross also teaches the electrode assembly wherein components of the assembly comprise flexible material with a shore hardness of 55D (Paragraph 0060), and wherein the insulating layers may comprise polyurethane (Paragraph 0059), which are also known in the art to have a wide range of shore hardness levels. However, neither Swanson nor Cross explicitly discloses wherein at least one of the first insulating layer and the second insulating layer has a particular shore hardness of 
Furthermore, Swanson discloses the electrode assembly further wherein the first insulating layer and the second insulating layer (Col. 5, Lines 3-42, Col. 7, Lines 10-45, Col. 8, Lines 42-60, Col. 10, Lines 20-28; Claims 6, 8) have a collectively small thickness based on the desired application (Col. 4, Lines 4-35, Col. 10, Lines 1-10), wherein a layer may be 0.001-0.002 inches thick (Col. 5, Lines 3-25). Furthermore, Cross also teaches wherein the thickness of the layered structure is approximately 0.04 inches (Paragraph 0059). However, neither Swanson nor Cross explicitly discloses wherein the first insulating layer and the second insulating layer have a collective thickness between 0.004 inches and 0.012 inches.  Nonetheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the collective thickness of the first and second insulating layers to be between 0.004 inches and 0.012 inches, in order to adapt the electrode assembly for stimulation of particular target areas of tissue, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding Claim 2, Swanson discloses an electrode assembly (Abstract, Col. 2, Lines 44-65) configured to be coupled to an expandable structure (Col. 3, Lines 52-66, Col. 4, Lines 32-35) and to apply electrical neurostimulation (Col. 1, Lines 15-35, 55-60); the assembly comprising: a first insulating layer (multiple layers of insulating materials to form the paddle structure, Col. 5, Lines 3-42, Col. 7, Lines 10-45, Col. 8, Lines 42-60, Col. 10, Lines 20-28; Claims 6, 8) comprising a tube (103, Figs. 1a-b; 804, Fig. 8B) having an open proximal end and an open distal end (tube 103, Figs. 1a-b; 804, Fig. 8B extending from proximal to distal end, connecting assembly structures 807 to pulse generator device, 812, Fig. 8B; Col. 4, Lines 4-15; Col. 15, Lines 30-65); a second insulating layer coupled to the first insulating layer (multiple layers of insulating materials to form the paddle structure, Col. 5, Lines 3-42, Col. 7, Lines 10-45, Col. 8, Lines 42-60, Col. 10, Lines 20-28; Claims 6, 8),
the first insulating layer and the second insulating layer forming a channel (electrodes 110, 130, [218, 220, 322, 324, 422, 424, 426], and conducting elements 112 in channels between layers, Figs. 1a-c, [Figs. 2, 3, 4]; Col. 5, Lines 3-42, Col. 7, Lines 10-45, Col. 8, Lines 42-60, Col. 10, Lines 20-28; Claims 6, 8), the channel having a closed proximal end and a closed distal end (channels between layers with contained electrodes/conductors [i.e. closed], Figs. 1a-c, [Figs. 2, 3, 4]; Col. 5, Lines 3-42, Col. 7, Lines 10-45, Col. 8, Lines 42-60, Col. 10, Lines 20-28; Claims 6, 8); 

the active side of the electrodes (110, 130, [218, 220, 322, 324, 422, 424, 426], Figs. 1a-c, [Figs. 2, 3, 4]) having an obround shape comprising: a first semicircular portion; a second semicircular portion; and a rectangular portion longitudinally between the first semicircular portion and the second semicircular portion (see example Fig. 1c of Swanson annotated above, electrodes comprise obround shape. See also electrodes 218, 220, 322, 324, 422, 424, 426 in Figs. 2, 3, 4); 
and a plurality of conductors (112, Figs. 1a-c; Col. 4, Lines 4-15, Col. 5, Lines 35-55, Col. 15, Lines 30-65) extending through the tube (103, Figs. 1a-b; 804, Fig. 8B; Col. 4, Lines 4-15, Col. 5, Lines 35-55, Col. 15, Lines 30-65) and in the channel (electrodes 110, 130, [218, 220, 322, 324, 422, 424, 426], and conducting elements 112 in channels between layers, Figs. 1a-c, [Figs. 2, 3, 4]; Col. 5, Lines 3-42, Col. 7, Lines 10-45, Col. 8, Lines 42-60, Col. 10, Lines 20-28; Claims 6, 8), each one of the plurality of conductors (112, Figs. 1a-c; Col. 4, Lines 4-15; Col. 15, Lines 30-65) electrically connected to a 
Swanson further discloses the electrode assembly further wherein a plurality of conductors (conducting elements 112 in channels between layers, Figs. 1a-c, [Figs. 2, 3, 4]) extending through a tube (103, Figs. 1a-b) and in the channel (conducting elements 112 in channels between layers, Figs. 1a-c, [Figs. 2, 3, 4], Col. 5, Lines 3-42, Col. 7, Lines 10-45, Col. 8, Lines 42-60, Col. 10, Lines 20-28), but does not specifically disclose wherein the first insulating layer comprises a tube in fluid communication with the channel.  Cross teaches an electrode assembly to apply electrical neurostimulation (Abstract) comprising at least first and second insulating layers (74, 76, Figs. 18-19; Paragraphs 0069-0070), wherein the first insulating layer comprises a tube (92, Figs. 18-20) in fluid communication with a channel for conductors (stylet receiving channels 82 and conductor wire paths 80, Figs. 18-20; Paragraph 0068-0069, 0030, 0060). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the first insulating layer to include a tube in fluid communication with the channel, as taught by Cross, in the electrode assembly disclosed by Swanson, in order to allow for the reception of a stylet or other structure within the assembly for steering/positioning during implantation, as also taught by Cross (Paragraph 0068-0069, 0030, 0060). 
Furthermore, Swanson discloses the electrode assembly further wherein each electrode of the plurality of electrodes comprises a tab (132, 134, branching off portions of electrodes, may be considered proximal or distal direction, Fig. 1c, Col. 6, Lines 1-5), In re Japikse, 86 USPQ 70.



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Swanson in view of Skubitz et al. (US Publication No. 2008/0046051).
Regarding Claim 12, Swanson discloses the electrode assembly further wherein the first insulating layer and the second insulating layer are configured to form the flat paddle structure (multiple layers of insulating materials, Col. 5, Lines 3-42, Col. 7, Lines 10-45, Col. 8, Lines 42-60, Col. 10, Lines 20-28), however, Swanson does not explicitly disclose wherein at least one of the first insulating layer or the second insulating layer comprises a beveled surface.  Skubitz et al. teaches an electrode assembly for neuromodulation (Abstract, Paragraph 0003) comprising a first insulating layer and a second insulating layer (21, 22, Fig. 4D, Paragraph 0025, 0031-0033), wherein the first insulating layer and the second insulating layer comprises a beveled surface (beveled surfaces of 21, 22, 101, Fig. 1B, 4D, Paragraph 0023). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the shape of at least one of the first insulating layer or the second insulating layer comprises a beveled surface, as taught by Skubitz et al. in order to conform the assembly for stimulation of particular target areas of tissue, and further since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Claims 3, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson in view of Cross, further in view of Skubitz et al.
Regarding Claim 3, Swanson further discloses the electrode assembly wherein each electrode of the plurality of electrodes (110, 130, [218, 220, 322, 324, 422, 424, re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding Claims 4 and 5, Swanson discloses the electrode assembly further wherein the first insulating layer and the second insulating layer are configured to form the flat paddle structure (multiple layers of insulating materials, Col. 5, Lines 3-42, Col. 
Furthermore, Swanson discloses the electrode assembly wherein each electrode of the plurality of electrodes (110, 130, [218, 220, 322, 324, 422, 424, 426], Figs. 1a-c, [Figs. 2, 3, 4]) comprising a tab (132, 134, branching off portions of electrodes, may be considered proximal or distal direction, Fig. 1c, Col. 6, Lines 1-5), and Swanson in view of Cross teaches wherein electrodes of the assembly comprise a distal tab (see Cross, 70, Fig. 14-15; 71, Fig. 16-17) as described in detail above. However, neither Swanson nor Cross specifically disclose wherein each electrode of the plurality of electrodes comprises a proximal tab.  Skubitz et al. teaches an electrode assembly for re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Furthermore, Swanson discloses the electrode assembly further wherein at least one of the first insulating layer and the second insulating layer has a “low durometer” (i.e. shore hardness) and comprises a material such as silicone urethane copolymer (Col. 5, Lines 3-13), which are known in the art to have a wide range of shore hardness levels. Furthermore, Cross also teaches the electrode assembly wherein components of the assembly comprise flexible material with a shore hardness of 55D (Paragraph 0060), and wherein the insulating layers may comprise polyurethane (Paragraph 0059), which are also known in the art to have a wide range of shore hardness levels. However, neither Swanson nor Cross explicitly discloses wherein at least one of the first 
Furthermore, Swanson discloses the electrode assembly further wherein the first insulating layer and the second insulating layer (Col. 5, Lines 3-42, Col. 7, Lines 10-45, Col. 8, Lines 42-60, Col. 10, Lines 20-28; Claims 6, 8) have a collectively small thickness based on the desired application (Col. 4, Lines 4-35, Col. 10, Lines 1-10), wherein a layer may be 0.001-0.002 inches thick (Col. 5, Lines 3-25). Furthermore, Cross also teaches wherein the thickness of the layered structure is approximately 0.04 inches (Paragraph 0059). However, neither Swanson nor Cross explicitly discloses wherein the first insulating layer and the second insulating layer have a collective thickness between 0.004 inches and 0.012 inches.  Nonetheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the collective thickness of the first and second insulating layers to be between 0.004 inches and 0.012 inches, in order to adapt the electrode assembly for stimulation of particular target areas of tissue, since such a modification would have involved a mere change in the size of a component.  A change in size is In re Rose, 105 USPQ 237 (CCPA 1955).
Furthermore, Swanson discloses the electrode assembly further wherein each of the active sides of the plurality of electrodes (110, 130, [218, 220, 322, 324, 422, 424, 426], Figs. 1a-c, [Figs. 2, 3, 4]) comprises an obround shape (see example Fig. 1c annotated above, electrodes comprise obround shape. See also electrodes 218, 220, 322, 324, 422, 424, 426 in Figs. 2, 3, 4). Cross also teaches an electrode assembly to apply electrical neurostimulation (Abstract) comprising at least first and second insulating layers (74, 76, Figs. 18-19, Paragraphs 0069-0070) wherein the electrodes (66, Figs. 6, 7, 8, 14) comprise an obround shape comprising: a first semicircular portion; a second semicircular portion; and a rectangular portion longitudinally between the first semicircular portion and the second semicircular portion (see Fig. 6 section of Cross reproduced above, with obround electrodes 66. See also Figs. 7, 8, 14). However, although it appears from the figures that the obround electrodes shown in both Swanson and Cross may have a ratio of a length of the rectangular portion to a diameter of the first and second semicircular portions of approximately between 1:3 and 3:1, neither Swanson nor Cross explicitly disclose wherein the electrodes have a ratio of a length of the rectangular portion to a diameter of the first and second semicircular portions to be particularly between 1:3 and 3:1. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the shape of the obround electrodes in the electrode assembly disclosed by Swanson and Cross in combination to have a ratio of a length of the rectangular portion to a diameter of the first and second semicircular portions to be 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/PAMELA M. BAYS/Examiner, Art Unit 3792